                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAVID SCOTT,                                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:17-cv-03885-SEB-DLP
                                                      )
JERRY BUMPUS, et al.                                  )
                                                      )
                              Defendants.             )

                       Order Granting Motion for Summary Judgment
                           and Directing Entry of Final Judgment

         Plaintiff David Scott, an inmate at the Wabash Valley Correctional Facility, brings this

action pursuant to 42 U.S.C. § 1983 alleging that he received inadequate medical care for a broken

jaw while he was confined at the Marion County Jail. The defendants, who are all Sheriff Deputies

at the Jail, move for summary judgment on Mr. Scott’s claims. Mr. Scott has responded, and the

defendants have replied. For the following reasons, the motion for summary judgment is granted.

                                  I. Summary Judgment Standard

         A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or

genuinely disputed, the party must support the asserted fact by citing to particular parts of the

record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). Failure to

properly support a fact in opposition to a movant’s factual assertion can result in the movant’s fact

being considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P.

56(e).
       The moving party is entitled to summary judgment if no reasonable fact-finder could return

a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

views the record in the light most favorable to the non-moving party and draws all reasonable

inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

It cannot weigh evidence or make credibility determinations on summary judgment because those

tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court

need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of

Appeals has repeatedly assured the district courts that they are not required to “scour every inch

of the record” for evidence that is potentially relevant to the summary judgment motion before

them. Grant v. Trustees of Indiana University, 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

as to the existence of a genuine issue for trial is resolved against the moving party. Anderson, 477

U.S. at 255.

       Mr. Scott has responded to the motion for summary judgment. But he did not submit

evidence or identify parts of the record to support his claims. Accordingly, the facts alleged in the

defendants’ motion are deemed admitted so long as support for them exists in the record. See S.D.

Ind. Local Rule 56-1 (“A party opposing a summary judgment motion must . . . file and serve a

response brief and any evidence . . . that the party relies on to oppose the motion.”); Smith v. Lamz,

321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the

local rules results in an admission”); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir.

1997) (affirming grant of summary judgment where the nonmovant failed to properly offer

evidence disputing the movant’s version of the facts). This does not alter the summary judgment

standard, but it does “[r]educ[e] the pool” from which facts and inferences relative to the motion

may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).
                                               II. Facts

        When the events giving rise to his claim took place, Mr. Scott was a pre-trial detainee

housed at the Jail pending criminal charges. Dkt. 70-2. Mr. Scott claims that he “was assaulted by

another inmate at the facility” on February 2, 2016. Dkt. 70-1, p. 8. None of the defendants in this

case witnessed the assault and Mr. Scott did not report the assault to any of them. Id., p. 10.

        Following this assault, Mr. Scott had “throbbing pain in [the] left mandible, a headache,

and the inside of [his] mouth was … getting dry, like the mucous membrane had been damaged.”

Id., p. 12. He could not open or close his mouth without pain. Id. But he did not have any bleeding

or lacerations that were visible on the outside of his face. Id., p. 19.

        Within a few hours of the assault, Mr. Scott submitted a written request for medical care

directly to one of the nursing staff. Id., p. 18. Mr. Scott’s request was classified as a “sick call”

request by nursing staff. Id., p. 22. He was seen by Dr. Hill on February 5, 2016. Id. That same

day, he was sent to Eskenazi Hospital where he received a CT scan and was diagnosed with a

fracture of the left mandibular bone and an abscess. Id., p. 24-25; dkt. 70-5, p. 2. He returned to

the Jail later that afternoon and was placed in the infirmary. Dkt. 70-1, p. 26. He was returned to

his cell later that night. Id. at 27.

        On February 6, 2016, Mr. Scott presented another written health request. Id., p. 28; dkt.

70-5, p.28. This request states, “The Ibuprofen isn’t working. Could I please get something else?”

Dkt. 70-5, p. 28. This request was tendered directly to the nurse—not any of the Sheriff Deputies—

when the nurse made her regularly scheduled rounds that morning. Dkt. 70-1, p. 28. Medical staff

saw Mr. Scott on February 8, 2016. Id., p. 31.

        Mr. Scott submitted a third request for medical care on February 13, 2016. Id. He submitted

this handwritten request to a nurse. Id., p. 32. Mr. Scott was seen by Dr. Hill on February 16, 2016.
Id., p. 32. Dr. Hill noted, “called HSA office and they are now aware of the fact that the patient

needs to get a follow-up appointment with plastic department at Eskenazi.” Id., at 33; dkt. 70-5, p.

32-33.

         After the February 13, 2016 request, Mr. Scott is not “sure of any specific dates” when he

requested any additional medical assistance. Dkt. 70-1, p. 35. Mr. Scott was seen daily by nursing

staff between February 17, 2016 and February 24, 2016, to receive his medications. Id., p. 35-36.

Mr. Scott was then sent to the special care unit. Id., p. 36. He was then transferred to Eskenazi

Hospital where he had surgery performed on his jaw on February 25, 2016. Id.

         During this time, Mr. Scott made requests to the defendant Sheriff Deputies for medical

assistance. Id., p. 45. However, he does not recall any specific dates or times at which these

requests were made. Id. All of these requests were verbal, id., and some occurred in passing. Id.,

p. 54. Other than a general range of February 2, 2016 to February 25, 2016, he does not recall

when these requests were made and to whom. Id., p. 45.

         According to Jail policy, an inmate needing medical care “must fill out a health care request

form. The inmate must return the form to one of the nurses during the medication rounds.” Dkt.

70-15, ¶ 5; see also dkt. 70-7, p. 4. Jail policy prohibits Deputies from accepting written medical

requests from inmates. Dkt. 70-11, ¶ 6; dkt. 70-7, p. 4. “If a deputy receives a verbal request for

medical assistance, it is standard policy for deputies to tell detainees that requests for medical care

need to be made directly to one of the nurses.” Dkt. 70-13, ¶ 5. However, if an inmate has a serious

medical condition requiring immediate attention, such as trouble breathing or chest pains, the

Deputies alert the medical staff of the immediate need. Dkt. 70-9, ¶ 6; dkt. 70-12, ¶ 4. Once the

medical staff is notified of the request, either through the health care request form or directly from

a Jail staff member, the Deputies have no control over when the inmate is seen by the medical
provider. Dkt. 70-13, ¶ 6. Deputies have no authority over the medical treatment that an inmate

receives from medical staff. Dkt. 70-12, ¶ 5; dkt. 70-15 at ¶ 6; dkt. 70-9, ¶ 7.

                                           III. Discussion

        The defendants move for summary judgment on Mr. Scott’s claims arguing that they were

not deliberately indifferent to his medical needs. Because Mr. Scott was a pre-trial detainee at the

time of the medical care alleged in his complaint, his claims are properly analyzed under the

objective unreasonableness standard of the Fourteenth Amendment. Miranda v. Cty. of Lake, 900

F.3d 335, 352 (7th Cir. 2018). “[T]he controlling inquiry for assessing a due process challenge to

a pretrial detainee’s medical care proceeds in two steps.” McCann v. Ogle County, 909 F.3d 881,

886 (7th Cir. 2018). The first step “‘asks whether the [] defendants acted purposefully, knowingly,

or perhaps even recklessly when they considered the consequences of their handling of [plaintiff’s]

case.’” Id. (quoting Miranda, 900 F.3d at 353). Negligence or even gross negligence is not enough.

Id. In the second step, the Court focuses “on the totality of facts and circumstances faced by the

individual alleged to have provided inadequate medical care and to gauge objectively – without

regard to any subjective belief by the individual – whether the response was reasonable.” Id.

Further, non-medical defendants, such as the Sheriff Deputies, “will generally be justified in

believing that the prisoner is in capable hands” if he is under the care of medical personnel. Arnett

v. Webster, 658 F.3d 742, 755 (7th Cir. 2011) (citing Greeno v. Daley, 414 F.32d 645, 656) (7th

Cir. 2005)).

        Here, while Mr. Scott testified at his deposition that he complained to various Deputies

regarding his jaw, he does not state when he made those complaints or describe them in any detail.

Meanwhile, it is undisputed that Mr. Scott submitted several requests to medical staff for care after

the injury to his jaw. His first request was shortly after the assault and medical staff treated it as a
sick call request and not an urgent need. Dkt. 70-1, p. 12. Once he saw the dentist, he was sent to

the hospital, treated, and returned to the Jail. Id. p. 27-28. The next day, he tendered another written

health request to medical staff. Id., p. 28; dkt. 70-5 at 28. Medical staff saw Mr. Scott on February

8, 2016. Dkt. 70-1, p. 31. He submitted a third request for medical care to a nurse on February 13,

2016. Id. Mr. Scott was seen by Dr. Hill on February 16, 2016, who noted that Mr. Scott needed

to follow-up at the hospital. Id., p. 33; dkt. 70-5, p. 32-33. Mr. Scott was seen daily by nursing

staff between February 17 and 24, 2016 to receive his medications. Id., p. 35-36. Thereafter, Mr.

Scott was sent to the special care unit. Id., p. 36. He was then transferred to Eskenazi Hospital

where he had surgery performed on his jaw on February 25, 2016. Id.

        In short, during the time of the incidents in his complaint, Mr. Scott was requesting

assistance from medical staff, who were providing him with treatment. The defendants – all non-

medical Jail officers – were entitled to rely on the decisions that medical personnel made regarding

Mr. Scott’s treatment. See Arnett, 658 F.3d at 755. While there is no evidence that the Deputies

acted on any request by Mr. Scott for care, Mr. Scott has pointed to no evidence to support a

conclusion that a reasonable officer in the position of the defendants would have acted differently.

See Miranda, 900 F.3d at 343 (“When detainees are under the care of medical experts, non-medical

jail staff may generally trust the professionals to provide appropriate medical attention.”); cf. Giles

v. Godinez, 914 F.3d 1040, 1049-50 (7th Cir. 2019) (“[A]bsent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a prisoner, a non-

medical prison official ... will not be chargeable with the Eighth Amendment scienter requirement

of deliberate indifference.”) (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). Because

any lack of intervention on the part of the defendants was justified since Mr. Scott was receiving

evaluation and treatment by medical staff, they are entitled to summary judgment on his claims.
                                        IV. Conclusion

       For the foregoing reasons, the defendants’ motion for summary judgment, dkt. [69], is

granted. Judgment dismissing Mr. Scott’s claims with prejudice shall now issue.

IT IS SO ORDERED.


                                              _______________________________
Date: 12/23/2019
                                               SARAH EVANS BARKER, JUDGE
                                               United States District Court
                                               Southern District of Indiana




Distribution:

DAVID SCOTT
264113
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

All Electronically Registered Counsel
